Per Curiam.
It seems all matters in controversy have been settled except the question whether the defendant should be required to contribute to the support of Michael Tyson Baucom. Judge Mc-Kinnon found he is 17 years old and employed at the income above disclosed. The record does not show whether the employment is regular or for a few weeks during school vacation. If the employment is regular and the boy is supporting himself, the Court, on defendant’s motion, may make any appropriate change in the order.
Affirmed.